DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 12-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1, 4-9, 12-17 and 20, the amendments made to the claims and the arguments regarding the prior art of record are sufficient to overcome the outstanding rejections.  In addition, the prior art fails to teach or suggest, an apparatus and a method for shooting a video having the specific configurations disclosed in claims 1, 4-9, 12-17 and 20 wherein the method and apparatus for shooting a video comprises: one or more processors; a memory coupled to the one or more processors, a plurality of instructions stored in the memory, when executed by the one or more processors, cause the one or more processors to perform acts comprising: displaying a shooting preview interface, wherein the shooting preview interface comprises a plurality of duration tags corresponding to different shooting durations; shooting the video with a maximum duration based on a first duration tag selected from the plurality of duration tags; updating the maximum duration based on a second duration tag in response to that a selected duration tag is changed to the second duration tag; terminating shooting the video in response to a terminating instruction; and continuing shooting the video . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KELLY L JERABEK/           Primary Examiner, Art Unit 2699